                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

LINCOLN  SQUARE                CAPITAL
MANAGEMENT, LLC,

                 Plaintiff,

v.                                            Case No:     2:18-cv-686-FtM-99CM

MEGHAN R. RIZZO,

                 Defendant.


                                           ORDER1

       This matter comes before the Court on Defendant’s Suggestion of Bankruptcy

(Doc. 25) filed on October 5, 2018. Defendant Meghan R. Rizzo2 has filed a Chapter 7

Petition for relief under the Bankruptcy Code in the Bankruptcy Court for the Middle

District of Florida. Pursuant to 11 U.S.C. § 362(a), the case will be stayed pending

further order.

       Accordingly, it is hereby

       ORDERED:




       1
           Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are cautioned that
hyperlinked documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other
websites, this Court does not endorse, recommend, approve, or guarantee any third parties or
the services or products they provide on their websites. Likewise, the Court has no agreements
with any of these third parties or their websites. The Court accepts no responsibility for the
availability or functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or
directs the user to some other site does not affect the opinion of the Court.
       2
          The Court notes that the Suggestion of Bankruptcy states that the bankruptcy case is
styled: In re: Margaret Rose Rizzo, Case No.: 9:18-bk-08523-FMD (Doc. 1 at 1). A review of the
bankruptcy case shows that Margaret Rose Rizzo is also known as Meghan Rizzo.
       1.     This case is stayed. The Clerk shall terminate all pending motions and

previously scheduled deadlines pending the conclusion of the bankruptcy case and add

a stay flag to the case.

       2.     Defendant shall advise the Court, in writing, as to the status in the United

States Bankruptcy Court on or before February 14, 2019, or sooner if appropriate, and

every 120 DAYS thereafter until the stay is due to be lifted.

       3.     Plaintiff may reinstate this case to active status, upon proper motion at the

conclusion of the bankruptcy case, should this suit not be resolved by the Bankruptcy

Court. If the suit is resolved by the bankruptcy case, the parties shall promptly notify the

Court if this case is due to be dismissed.

       DONE and ORDERED at Fort Myers, Florida, this 17th day of October, 2018.




Copies:
Parties of Record




                                             - 2 -
